Citation Nr: 0603676	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-03155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active service from July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and assigned a 30 percent rating, effective June 1999.  

The veteran provided oral testimony at a Travel Board hearing 
in August 2002.  A transcript of that hearing is of record in 
the claims folder.  

The case was remanded to the RO in February 2003 for further 
development.  

By rating decision of May 2004, the RO increased the 
veteran's 30 percent rating to 70 percent, effective 
June 1999.  In February 2005, the case was again remanded to 
the RO for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas due to 
symptoms productive of suicidal ideation, impaired impulse 
control, sleep disturbance, panic attacks, depression, and 
anxiety.   

3.  The veteran's PTSD does not more nearly approximate total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in June 2003 and March 2005, to submit 
substantiating information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

VA informed the claimant what he needed to show for a 
compensation claim.  The letters, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
claimant of the type of evidence needed to substantiate his 
claim, as well as provided him with additional opportunities 
to submit further evidence.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was not accomplished in this case, as the claim was 
initiated before the implementation of the VCAA.  Moreover, 
this issue is a "downstream" matter from a claim which was 
fundamentally granted, such that additional notice is not 
required.  See VAOGCPREC 8-2003.  The Board concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  The veteran requested an opportunity to 
testify at a Travel Board hearing in August 2002, and he did.  
Additionally, he was informed by letter that the Veterans Law 
Judge (VLJ) that initially conducted his Travel Board hearing 
was no longer employed by the Board.  He was offered another 
hearing and informed that he needed to respond to the Board 
within 30 days if he desired another hearing.  If no response 
was received, the Board indicated that it would assume that 
he did not want an additional hearing.  No response was 
received.  The claimant has not identified any additional 
evidence pertinent to his claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Initial Rating

Service connection was established for PTSD by rating 
decision of November 1999.  A 30 percent evaluation was 
assigned, effective from June 1999.  By rating decision of 
May 2004, the veteran's rating was increased from 30 percent 
to 70 percent, effective June 1999.  This evaluation has been 
in effect to this date.  This is an initial rating from the 
grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of reports 
of VA psychiatric examinations of July 1999, September 2003, 
June 2004, and June 2005, -- it is the Board's conclusion 
that the veteran's symptoms remain most consistent with no 
more than the schedular criteria for a 70 percent rating 
throughout the appeal period.  The evidence does not support 
a higher initial rating for PTSD.

In this regard, the evidence shows the presence of sleep 
disturbance, anxiety spells, and anger episodes.  The veteran 
is shown to suffer from depressed moods and anxiety.  He has 
no problems with alcohol abuse.  He suffers from suicidal but 
not homicidal ideation.  He does exhibit marital stress, and 
states that he is explosive with both his wife and children 
inside the home, but not outside in public.  He is unable to 
shop because he does not want people to see him in a nervous 
anxiety-ridden manner.  He has poor concentration and short 
term memory deficits.  His hygiene and grooming are 
appropriate.  He refuses to come to VA for treatment as he 
says he is too nervous to participate in any therapy.  He 
relates that the only thing that keeps him well is working 
and being occupied.  He has been married to the same wife for 
over 30 years and indicates that his three children continue 
to live at home.  He relates that his family does take him on 
vacation with them when they go.  He has poor eye contact, 
daily flashbacks, pressured speech, and obsessive ritualistic 
behavior.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of occupational and social 
impairment with deficiencies in most areas, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; pressure speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control (such as 
unprovoked irritability with periods of violence); and 
inability to establish and maintain effective relationships 
as to warrant no more than a 70 percent schedular evaluation, 
for the entire appeal period.  The evidence does not show 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; such 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  As such, the 
Board does not consider the disability picture presented to 
warrant a rating higher than 70 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF has been reported as low as 
41 in September 2003, and as high as 57 in July 1999.  On the 
most recent VA examinations, his GAF score was reported as 50 
in June 2004 and June 2005.  These GAF scores reflect serious 
symptomatology, in line with the symptoms described in all 
the reports, and supporting no more than a 70 percent rating.  
The percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased initial rating for 
PTSD in excess of 70 percent is not in order.


ORDER

Entitlement to an increased initial rating for PTSD, in 
excess of 70 percent, is denied.  





____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


